Title: To George Washington from Alexander White, 10 March 1798
From: White, Alexander
To: Washington, George



Dear Sir
Philadelphia 10th March 1798

I was much gratified with the receipt of your letter of the first instant, it was in Post later than it ought to have been in course, and I since waited a day or two, that I might have some what to write on the subject of the Federal Buildings—It will be recollected that Mr Law and Mr Walker were in this City before me. I had been but a few days here till General Forrest and Mr Dunlop arrived—I soon found opinions circulating among the Members of Congress which never came from me, savouring strongly of the clashing interests which have occasioned so much discord in the City of Washington—some suggested that there should be a small House erected near the Capitol for the residence of the President, and that the Executive offices should be built in the same vicinity; some wished this House to be the permanent, others the temporary residence of the President; those who wished it permanent spoke of making a Judiciary of the Presidents House and seemed to suppose the Seat of justice might be as advantageous, as the residence of the President, to the adjacent Proprieters—Others mentioned the Presidents House as proper for the reception of Congress; and many seemed to be of opinion that only one of these Houses ought to be finished; and that if money was granted by Congress, it should be appropriated by the Act to the purpose of finishing that House which should be judged most eligible—Another opinion prevailed that we ought only to ask 100,000 dollars; and the old clamour against the style of the buildings was revived. I endeavoured to suppress all these opinions; and to shew, that altho the buildings may be too extensive, yet the mode pointed out by the late President for their completion is the most proper[.] By an adherence to this line of conduct I have given offence probably to Mr Law, certainly to General Forrest, between whom and myself some letters passed, and an explanatory conversation took

place; this discussion brought to light several facts of which I had previously no knowledge; and one which had been communicated to me confidentially; this was, that the Commissioners had authorised or requested General Forrest to aid in promoting the business on which I was sent; situated and interested as he is no doubt could exist, but that so far as opportunity offered he would state in conversations such facts or reasons as might tend to promote the general interest of the City without any request from the Comrs. the letter therefore which he shewed me must be considered as appointing him an Agent, or confering an authority, and that this should be done without notifying me, and giving instructions to co-operate with each other is to me inexplicable—The facts previously unknown to me are, that the Presidents House had been from the beginning through the influence of some of those interested in the adjacent property calculated for the accommodation of Congress and that General Forrest had lately procured from Mr Hoban estimates of the expence of finishing it both for the reception of Congress, and for the residence of the President, and that the first, (exclusive of slating the roof) might be done for 12,000 dollars and the last would cost 54,000 dollars—General Forrest said Mr Hoban at first doubted the propriety of giving him those estimates, but at length consented. How easy might this point of delicacy have been settled by the Board had General Forrest thought it prudent to make known his object in demanding them? In this state of things the Committee had several meetings before they could come to any resolution. On thursday however a Majority agreed to recommend the appropriation of 100000 dollars only, for which measure Mr Craik was a strenuous Advocate; but part of that Majority wished the money to be applied to finishing the North Wing of the Capitol, and erecting a temporary House for the President and the Executive offices as near the Capitol as may be, and an amendment to that effect was offered by Mr Sprigg—this after some consideration was with-drawn, and another amendment offered confining the appropriation to the Capitol. These amendments brought up Mr Craik with great warmth against them; first on the ground of their breaking in on the original System; and secondly because he considered the Presidents House as the most proper place for the residence of Congress, should the original System be broke through—at length this amendment was also with-drawn, and a resolve agreed to recommending

the appropriation of 200,000 dollars by three annual instalments; which it is expected will compleat both the Houses now on hand; and the Executive Building. This resolution is refered to a Committee of the Whole House on Monday next—My opinion is that no Law will pass without directing the purposes to which the monies shall be applied—unless it be previously known how the present President would apply them; he had spoken pretty freely to me on the subject, but I did not think myself authorised to mention his opinion—and I this morning called on him to know whether I might do so; He said that what he had said to me he had mentioned to no one else—that he had a great regard for the opinion of his Predecessor, and would not reverse any of his orders without weighty reasons, that with respect to the Presidents House he had no concern about it so far as respected himself he could go a mile & an half whenever his duty required his meeting the Legislature but that he thought the Executive offices ought to be near the Legislature for the convenience of the Members who had frequent occasion to recur to them, but more particularly as it would tend to draw matters to a point, and encourage the necessary buildings convenient to the Capitol—That I might write these Sentiments to my Colleagues, and if we agreed with him, he should not hesitate to make known his intentions—I am to dine with him Tomorrow and shall shew him my letter to the Commissioners before it is sent off—Nothing like the circumstances mentioned in my former letter has since occurred I have been treated with great attention, and do not entertain a doubt of the Presidents sincere disposition to promote the Federal Seat in the most effectual manner.
With regard to the general complexion of affairs I can say little—Party spirit appears to have encreased, and with it a greater degree of acrimony is apparent among the Members of Congress than even during the discussion of the British Treaty—The letters from our Ministers in France written in Cypher are not yet decyphered, Nor is the business of arming taken up—An embargo is by some talked of as an alternative, it meets little countenance out of Doors—I know not what numbers may support it in the House—I have heard little of Monroes Book. What I have heard has been in redicule or disapprobation—but I find it has not been generally read I have latterly asked opinions respecting it, and have not yet met with a man that has read the whole, and

some had never looked into it—I am myself of the first description I have had it in my room some weeks but have not yet gone through it—I have read enough to see proofs of two facts which I knew before, to wit that the French depredations commenced previous to the British Treaty—and their discontent was manifested as soon as they knew a Minister was sent from this Country to England; it is not then the nature of the treaty that gives displeasure; any measure tending to preserve Peace between that Country and this would have had the same effect on the Councils of France; but the project of lending money to France in order to engage her to cause Spain and England to do us justice, was new to me—its tendency to involve this Country in War is too obvious to admit of a doubt of Mr Monroes being fully sensible of the Consequences.
The invasion of England by France is treated here as chimerical—and it is generally said France is not serious in her preparations for the attempt—I think otherwise—it is no doubt an hazardous enterprize: but it is my opinion France has more to gain than to lose—Should she fail it is but a defeat, her internal Strength will not be affected, and she may still obtain a Peace—but should she make good her landing and defeat one British Army, there is no knowing the consequences with respect to the British Isles But it is vain to waste time in conjectures—I will therefore conclude with assurances, that I am with the highest respect and esteem Dear Sir Your Most Obt Servt

Alexr White

